Title: To Thomas Jefferson from James Brown, 7 September 1791
From: Brown, James
To: Jefferson, Thomas



Sir
Richmond 7th. Septr 1791.

I have your favor of the 20t. ulto. and shall attend to the Box of Putty ⅌ Sloop Polly Cap Heth, the articles you forwarded some time ago still remain with me, Mr. Randolph, who was here, ten days ago, desired they might remain till he sent a waggon for them.—I propose making a Shipmt. of Tobacco for France but am alarmed at the proceedings in that Kingdom. Should a Civil War ensue private property would be in danger.—I should be glade of your opinion on this head when you can Spare a moment from more urgent Business.—I am with Respect Sir Your Obt. Hble. Ser.,

James Brown

